Citation Nr: 1341426	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left foot disability, to include gout.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction over this matter was subsequently transferred to Roanoke, Virginia.

These issues were previously before the Board in September 2010.  At that time, the Board reopened the previously denied claims for service connection for a right shoulder disability, left shoulder disability, hypertension, a foot disability and a back disability, and remanded the merits of these issues.  In a November 2011 rating decision, the RO granted service connection for hypertension and a low back disability.  As this was a full grant of the benefits sought, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Although the Veteran initially requested a hearing before the Board, he withdrew this request in June 2010.  A hearing is not required.  38 C.F.R. § 20.702(e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2011 to determine the nature and etiology of his claimed disabilities; however, the opinions provided were inadequate for the following reasons, and an addendum is necessary.

With respect to prostate cancer, the VA examiner correctly noted that the Veteran was diagnosed with prostate cancer in 2002.  He opined that this condition was not related to service because there were no symptoms or treatment relating to prostate cancer shown in service.  Thereafter, in a November 2011 statement, the Veteran asserted that he was told he had a mole in his left groin area around the time of his discharge from service, and that about a year later the moles started to multiply and he was told that they were actually HPV (human papillomavirus).  The Veteran also stated that he has been told that his prostate cancer may be due to the HPV.  

The Veteran has submitted private treatment records dated in January 1998 indicating treatment for moles on the scrotum that had been present for four years or more, with some recent growth.  This suggests that some of the "moles" were present in 1994 or earlier, during the Veteran's active service.  Shortly thereafter, private records dated in March 1998 indicate that he underwent removal and biopsies of multiple genital condyloma or genital warts on the left inner thigh, the scrotum, and the penile shaft.  He also underwent a urethroscopy, which showed "some very unusual changes" and inflammation.  Condyloma acuminatum, also known as genital warts, are caused by HPV, which is a sexually transmitted disease.  See Dorland's Illustrated Medical Dictionary 409 (31st ed. 2007).  

Additionally, the Veteran's service treatment records reflect treatment on several occasions for various sexually transmitted diseases and genitourinary conditions.

In light of this evidence, the Board finds that an addendum opinion is necessary as to whether the Veteran's prostate cancer is related to his reported moles in the groin area that may have been genital warts, or to his treatment during service.

With respect to the shoulders, the Veteran reported during the March 2011 VA examination that he had bursitis since 1978, which he believed was due to performing multiple push-ups and pull-ups during service, with no specific injury.  The examiner found decreased range of motion but no other abnormalities, and x-rays were normal.  The examiner could not give a current diagnosis of bursitis; rather, the diagnosis was overuse syndrome based on decreased range of motion and pain with use.  Similarly, a March 2003 VA examiner indicated that a diagnosis of bursitis could not be given because there was no objective pathology, although he could not identify any effects on the shoulders during flare-ups.  The March 2011 VA examiner opined that the Veteran's current bilateral shoulder condition was not related to treatment on one occasion for overuse syndrome in August 1995.  

The VA examiner does not appear to have considered all pertinent evidence concerning the Veteran's shoulders.  An August 1995 service treatment record noted complaints of bilateral shoulder pain for 12 years, depending on activities.  Bilateral shoulder x-rays showed no abnormalities, but there was crepitus and tenderness to palpation.  The diagnosis was bilateral shoulder bursitis and overuse syndrome.  Similarly, the Veteran reported a painful or "trick" shoulder in his June 1995 retirement examination, and was noted to have shoulder pain with overuse.  In prior periodic examinations dated from December 1976 through November 1988, however, the Veteran had denied any painful or "trick" shoulder.

During an October 1998 private evaluation, the Veteran denied any musculoskeletal problems and was found to have normal range of motion in the upper extremities.

More recently, a March 2002 private record reflects complaints of arthritis in the right shoulder, particularly with lifting things, and the Veteran stated that he had been told he had bursitis.  The provider found tenderness on examination and diagnosed right shoulder bursitis.  In a May 2007 private treatment session, the Veteran reported right shoulder pain for "several years."  An MRI of the right shoulder in June 2007 demonstrated arthritic changes of the acromioclavicular joint.

The Veteran is competent to report observable symptoms of his shoulder disability, to include persistent pain over many years during service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the above, the Board finds that an addendum report is necessary for an opinion as to whether any current right or left shoulder disability, to include arthritis or bursitis, is related to service. 

Concerning a foot condition, the March 2011 VA examiner found that there was no pathology to diagnose gout upon evaluation.  He also stated that there was no indication in the recent treatment records to confirm the Veteran's reports of taking medicine occasionally for gout.  The examiner stated that there was no evidence of a foot condition or elevated uric acid levels in the Veteran's service treatment records and, therefore, a current left foot condition was not related to active duty.  

The VA examiner does not appear to have reviewed all available records.  In particular, private records available at that time noted pain in the left toes or foot and gout in June 2003 and August 2010.  Subsequently, the Veteran submitted additional private records, which show treatment in August 2006 for a history of gout, mostly in the feet and with chronic pain in the toes.  He was treated with medications including Indocin.  VA treatment records dated through November 2012 (including on Virtual VA) show continued treatment with Indocin for gout.  

Additionally, the Veteran's service records reflect treatment in August 1993 for pain in the left foot and toes for two months.  Although the Veteran was diagnosed with metatarsalgia, he was treated with Indocin and Tylenol at that time, and a follow-up record four days later noted that the pain was improving with medications.  Blood work in March 1989 also showed uric acid level of 7.7, with the normal range being 2.6-7.2, although other uric acid readings were within the normal range.  (The Veteran was also treated for the right toe during service in June 1979, but these were related to an injury and he is already in receipt of service-connected compensation for this right toe disability.)  No pertinent symptoms or abnormalities were noted at the Veteran's December 1995 discharge examination.

Considering the foregoing evidence, an addendum is necessary for an opinion as to whether the Veteran's currently diagnosed gout in the left foot and toes is related to his symptoms and treatment during service, including with Indocin in August 1993.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand and access to any relevant records in electronic form, to the March 2011 VA examiner for an addendum report concerning the nature and etiology of the Veteran's prostate cancer, any current left or right shoulder disability, and a left foot disorder, to include gout.  (If that examiner is no longer available, or if a full examination is otherwise deemed necessary, then the Veteran should be scheduled for a new VA examination.)  Review of the claims file should be noted in the addendum report.  The examiner should respond to the following:

(a)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's prostate cancer was incurred during active service?  In particular, is the prostate cancer related to his treatment for HPV in 1998, with "moles" or possible genital warts reported as starting in 1994 or earlier?  Also, is the prostate cancer related to the Veteran's treatment for sexually transmitted diseases or other genitourinary conditions during service?  

(b)  Concerning the bilateral shoulders:

(1)  Identify all currently diagnosed disabilities shown by the lay and medical evidence, to include bursitis, arthritis, or other impairment.  

(2)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left or right shoulder disability was incurred during the Veteran's active duty service, or is in any way related to his service?  In particular, is any shoulder disorder related to his treatment in August 1995 for shoulder pain with symptoms reported for 12 years at that time?

(3)  If arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree (including based on limitation of motion with pain) within one year after the Veteran's discharge from active duty, or by November 1996?  

(c)  Concerning the left foot:

(1)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the currently diagnosed gout in the left foot and toes had its onset during the Veteran's active duty service, or is in any way related to his active service?  In particular, is it related to his treatment for left foot and toe pain with Indocin in August 1993, or elevated uric acid levels such as in March 1989?

(2)  If gouty arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree (including based on limitation of motion with pain) within one year after the Veteran's discharge from active duty, or by November 1996?  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All lay and medical evidence of record should be considered.  The Veteran's statements as to the onset and timing of his symptoms should be considered along with the medical evidence.  Such statements cannot be rejected due solely to a lack of corroborating medical evidence.  If you choose to reject the Veteran's statements, please explain why.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any information if evidence is necessary.  

2.  After completing the above actions, readjudicate the claims.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

